Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15, 17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberer et al (EP-2413159) in view of Gruna et al (WO 2015/128174).
Regarding claims 1 and 19, Haberer et al discloses a sensor apparatus for detecting a target object influenced by a process or formed in the process comprising: a sensor unit and an evaluation unit, the sensor unit configured to detect the target object in a detection zone of the sensor unit and to generate a sensor signal capable of being influenced by the target object, the evaluation device configured to process the sensor signal as a first input variable and to generate an output signal, which indicates detection of the target object, in dependence on the sensor signal (claim 1, paragraphs 11 and 38; Figs.1 and 3); the evaluation device configured to process at least one process parameter (paragraph 23; “motion profile of the object”) of the process, the process parameter acting on at least one of the target object or a target object parameter, the target object parameter (paragraphs 17 and 18) characterizing the target object and being influenced by the process, as a respective further input variable; and the evaluation device configured to generate the output signal in dependence on at least one of the process parameter or the target object parameter (paragraphs 19 and 23).  Haberer differs from the claimed invention in that it does not specifically mention the target objection detection in free fall.  However, Gruna discloses (page 9, lines 26-32) that as an alternative to the target objection detection on a conveyor belt, a target object detection in free fall is well known in the art.  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Gruna in the device of Haberer in view of the desire to provide an alternative design choice for transporting objects in a detection zone.  Regarding claim 19, the method steps therein are inherently disclosed by the device of Haberer et al in view of Gruna et al.
Regarding claims 2-3, 5 and 20, the limitations therein are disclosed in paragraph 23 of Haberer et al (Figs.1-3).
Regarding claims 4, 6-8 and 10, the specific selection of process parameter and target object parameter and the specific type of a model utilized would have been an obvious design choice to one of ordinary skill in the art depending on the needs of the particular application.

Regarding claim 9, the limitations therein are disclosed in paragraph 24 of Haberer et al.
Regarding claim 11, the limitation therein is disclosed in paragraph 26 of Haberer et al.
Regarding claim 13, the limitations therein are disclosed in paragraph 11 of Haberer et al.
Regarding claims 14-15, the limitations therein are shown in Fig.2 of Haberer et al.
Regarding claim 17, Haberer et al discloses a machine for executing a process, the machine configured to influence or to generate a target object as part of the process (Figs.1-2; abstract), the machine comprising: a sensor apparatus for detecting a target object, the sensor apparatus comprising a sensor unit and an evaluation unit, the sensor unit configured to detect the target object in a detection zone of the sensor unit and to generate a sensor signal capable of being influenced by the target object, the evaluation device configured to process the sensor signal as a first input variable and to generate an output signal, which indicates detection of the target object, in dependence on the sensor signal (claim 1, paragraphs 11 and 38; Figs.1 and 3); the evaluation device configured to process a process parameter (paragraph 23; “motion profile of the object”) of the process, which acts on the target object or a target object parameter (paragraphs 17 and 18) which characterizes the target object and is influenced by the process, as a respective further input variable and to generate the output signal in dependence on at least one of the process parameter or the target object parameter (paragraphs 19 and 23).  Haberer differs from the claimed invention in that it does not specifically mention the target objection detection in free fall.  However, Gruna discloses (page 9, lines 26-32) that as an alternative to the target objection detection on a conveyor belt, a target object detection in free fall is well known in the art.  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Gruna in the device of Haberer in view of the desire to provide an alternative design choice for transporting objects in a detection zone.  
Regarding claims 21-22, the specific scheme and configuration utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberer et al (EP-2413159) in view of Gruna et al (WO 2015/128174), and further in view of Hans et al (DE-4305559).
Regarding claims 12 and 16, although the modified device of Haberer et al does not specifically mention the use of the recited readout scheme, such use is known in the art as disclosed by Hans et al and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Hans et al in the modified device of Haberer et al in view of the desire to effectively provide the desired conveying speed. 

Claim(s) 1, 7-8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wuestefeld (DE-102004038906) in view of Gruna et al (WO 2015/128174).
Regarding claims 1 and 19, Wuestefeld discloses a sensor apparatus for detecting a target object influenced by a process or formed in the process comprising: a sensor unit and an evaluation unit, the sensor unit configured to detect the target object in a detection zone of the sensor unit and to generate a sensor signal capable of being influenced by the target object, the evaluation device configured to process the sensor signal as a first input variable and to generate an output signal, which indicates detection of the target object, in dependence on the sensor signal (Fig.1; paragraph 20); the evaluation device configured to process at least one process parameter (paragraph 20) of the process, the process parameter acting on at least one of the target object or a target object parameter, the target object parameter characterizing the target object and being influenced by the process (claims 1 and 4), as a respective further input variable; and the evaluation device configured to generate the output signal in dependence on at least one of the process parameter or the target object parameter (claim 5).  Wuestefeld differs from the claimed invention in that it does not specifically mention the target objection detection in free fall.  However, Gruna discloses (page 9, lines 26-32) that as an alternative to the target objection detection on a conveyor belt, a target object detection in free fall is well known in the art.  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Gruna in the device of Wuesterfeld in view of the desire to provide an alternative design choice for transporting objects in a detection zone.  Regarding claim 19, the method steps therein are inherently disclosed by the device of Wuestefeld in view of Gruna et al.
Regarding claims 7-8, the limitations therein are disclosed in claims 1 and 4 of Wuestefeld.
Regarding claim 17, Wuesterfeld discloses a machine for executing a process, the machine configured to influence or to generate a target object as part of the process (paragraph 2; automated distribution system), the machine comprising: a sensor apparatus for detecting a target object, the sensor apparatus comprising a sensor unit and an evaluation unit, the sensor unit configured to detect the target object in a detection zone of the sensor unit and to generate a sensor signal capable of being influenced by the target object, the evaluation device configured to process the sensor signal as a first input variable and to generate an output signal, which indicates detection of the target object, in dependence on the sensor signal (Fig.1; paragraph 20); the evaluation device configured to process a process parameter (paragraph 20) of the process, which acts on the target object or a target object parameter which characterizes the target object and is influenced by the process (claims 1 and 4), as a respective further input variable and to generate the output signal in dependence on at least one of the process parameter or the target object parameter (claim 5).  Wuestefeld differs from the claimed invention in that it does not specifically mention the target objection detection in free fall.  However, Gruna discloses (page 9, lines 26-32) that as an alternative to the target objection detection on a conveyor belt, a target object detection in free fall is well known in the art.  It would have been obvious to one of ordinary skill in the art to utilize the teaching of Gruna in the device of Wuesterfeld in view of the desire to provide an alternative design choice for transporting objects in a detection zone.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 18, the prior art fails to disclose or make obvious a machine for executing a process, the machine configured to influence or to generate a target object as part of the process comprising, in addition to the recited features of claim 17, the details and functions in which the claimed machine tool is operated with the claimed target object in the manner recited in claim 18.

Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejections presented in the Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878